UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4271


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARIO ALBERTO GARCIA,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-00765-TLW-1)


Submitted:   September 24, 2013        Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra Y. Chapman, DEBRA CHAPMAN, PA, Columbia, South Carolina,
for Appellant. Arthur Bradley Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mario Alberto Garcia pleaded guilty to conspiracy to

possess    with     intent       to    distribute         and   distribution          of       five

kilograms or more of powder cocaine, fifty grams or more of

crack    cocaine,     and    a    quantity        of   marijuana.            He   received        a

200-month     sentence.           On    appeal,        counsel       has    filed     a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal, but raising

the following issues: (1) whether the district court suggested

to   Garcia    that   he     was      pleading      guilty      to    a    lesser     included

offense     during     the       Fed.    R.       Crim.    P.    11        proceeding;         and

(2) whether     the    court       erred      in    applying         an    enhancement          for

having an aggravated role in the offense.                            Garcia has filed a

pro se supplemental brief.                 The Government declined to file a

response.     We affirm.

              Because Garcia did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                               United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                          The district court

conducted the change of plea hearing for Garcia and Garcia’s co-

defendant, Mr. Ramirez.                At one instance, the court referred to

Mr. Ramirez as Mr. Garcia.                 Ramirez was pleading guilty to a

lesser    included     offense.           Therefore,        Garcia         contends       he    was

confused regarding the charge to which he was pleading guilty.

Although the district court referred to Ramirez as Garcia one

                                              2
single time, the transcript clearly indicates that the proper

charge was given to Garcia and that he understood the charge to

which he was pleading guilty.                      Further, Garcia does not argue

that he would have withdrawn his plea had he fully understood

that he was not pleading guilty to a lesser included offense.

Given    no    indication         to   the    contrary,     we   therefore        find   that

Garcia’s       plea       was    knowing     and   voluntary,     and,      consequently,

final and binding.               See United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).

               Counsel next raises whether the district court erred

in   applying        a     three-level       enhancement     under    U.S.       Sentencing

Guidelines       Manual         § 3B1.1(b)     (2010)      for   being     a     manager   or

supervisor.           We review a district court’s application of the

Sentencing Guidelines de novo and its factual findings for clear

error.        United States v. Mehta, 594 F.3d 277, 281 (4th Cir.

2010).        A defendant qualifies for a three-level enhancement if

he was “a manager or supervisor (but not an organizer or leader)

and the criminal activity involved five or more participants or

was otherwise extensive.”                    USSG § 3B1.1(b).         To qualify as a

manager or supervisor, the defendant need only have exercised

control       over       one    participant.        USSG   § 3B1.1,       cmt.    n.2.     In

determining          a    defendant’s        leadership      role,    a    court     should

consider seven factors:



                                               3
      the exercise of decision making authority, the nature
      of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense,
      the nature and scope of the illegal activity, and the
      degree of control and authority exercised over others.

USSG § 3B1.1, cmt. n.4; see also United States v. Sayles, 296
F.3d 219, 224 (4th Cir. 2002).

           We conclude that the district court did not err in

assessing a three-level enhancement for Garcia’s role in the

conspiracy.      First,       the    evidence      clearly       showed      that   the

criminal activity involved at least five people named in the

conspiracy, plus numerous unnamed individuals and was extensive.

The   evidence   also    showed     that       Garcia   exercised       control     over

several participants.          The court found that Garcia exercised

decision-making authority by directing others to deliver drugs,

to protect Garcia, and to protect and operate drug houses.

           Garcia     filed    a    supplemental        brief    arguing     that    the

two-level enhancement for possession of a firearm under USSG

§ 2D1.1(b)(1)    should       not    have      applied,       that     his   statutory

mandatory minimum was improperly increased, in light of Alleyne

v. United States, 133 S. Ct. 2151, 2155, 2163-64 (2013) (holding

that any fact that increases the statutory mandatory minimum is

an element of the offense and must be submitted to the jury and

found   beyond    a     reasonable      doubt),         and     that    counsel     was

ineffective for failing to secure a sentence reduction based on

                                           4
substantial assistance to the Government.                              In accordance with

Anders, we have reviewed these issues and the record in this

case,    and    have   found      no     meritorious           issues    for      appeal.       We

therefore affirm Garcia’s conviction and sentence.                                   This court

requires that counsel inform Garcia, in writing, of the right to

petition    the      Supreme      Court    of       the    United      States     for   further

review.        If    Garcia      requests       that       a   petition      be      filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may      move    in    this    court       for      leave    to     withdraw       from

representation. Counsel’s motion must state that a copy thereof

was served on Garcia.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately             presented     in     the    materials

before    this      court   and    argument          would     not     aid   the     decisional

process.



                                                                                        AFFIRMED




                                                5